DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are allowable. The restriction requirement of species, as set forth in the Office action mailed on 09 July 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1-10 is hereby fully withdrawn.  Claims 1-10, directed to a fabric treating apparatus is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney David Oren, Reg. #38,694 on 28 February 2022.

The application has been amended as follows: 
	Please amend claims 1 and 11.

Regarding claim 1, the second line of claim 1, should be amended to read, “a cabinet defining a treating chamber in which clothes are accommodated;”
Regarding claim 11, the second line of claim 11, should be amended to read, “a cabinet defining a treating chamber in which clothes are accommodated;”

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a fabric treating apparatus comprising: a cabinet defining a treating chamber in which clothes are accommodated; a first conveyor and a second conveyor; a first fixing member; a second fixing member; a guide block; a guide rail; a first stay link having one end rotatably coupled to the first fixing member and the other end rotatably coupled to the cabinet; and a second stay link having one end rotatably coupled to the second fixing member and the other end rotatably coupled to the cabinet.
The prior art fails to disclose or make obvious the limitations of claim 11, claiming a fabric treating apparatus comprising: a cabinet defining a treating chamber in which clothes are accommodated; a first conveyor and a second conveyor; a first fixing member; a second fixing member, wherein the first conveyor is converted to a first state of being positioned inside the treating chamber, and a second state in which a part of the first conveyor is exposed to outside the treating chamber, due to a rotation of the first fixing member; and wherein the second conveyor is converted to a first state of being positioned inside the treating chamber, and a second state in which a part of the second conveyor is exposed to outside the treating chamber, due to a rotation of the second fixing member.
The closest prior art of record is that of U.S. Patent Application Publication No. 20080034609 to Wolf et al. (Wolf).  Wolf teaches a fabric treating apparatus comprising: a cabinet defining a treating chamber in which clothes are accommodated; a first conveyor and a second conveyor; a first fixing member; a second fixing member; a 
The advantage of the current invention over that of Wolf is that the current invention may be extended out when in use thereby having production capable through-put, while also having a reduced footprint when not in use thereby accommodating the needs of an end user wherein large treating capacity coupled with limited occupied space are a must.
Since claims 1 and 11 are allowed, claims 2-10 and 12-20 which depend thereon are also allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711